          Case 20-33163 Document 652 Filed in TXSB on 08/21/20 Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


IN RE:                                               §
                                                     §         CASE NO. 20-33163
CEC ENTERTAINMENT, INC., et al1,                     §         Chapter 11
                                                     §
         Debtors                                     §


 HAL PROPERTIES, LLC’S LIMITED OBJECTION TO DEBTORS’ EMERGENCY
MOTION FOR ENTRY OF ORDER (I) EXTENDING TIME FOR PERFORMANCE OF
   OBLIGATIONS ARISING UNDER UNEXPIRED REAL PROPERTY LEASES
                 AND (II) GRANTED RELATED RELIEF

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY COURT:

         HAL Properties, LLC (“HAL”) files this Limited Objection to Debtors’ Emergency Motion

for Entry of Order (I) Extending Time for Performance of Obligations Raising Under Unexpired

Real Property Leases and (II) Granted Related Relief, as follows:

         1.        HAL is the owner of certain real property located in Chattanooga, Tennessee, and

is the Landlord and creditor of CEC Entertainment, Inc. (“CEC”) for CEC’s use of property located

at the Northgate Shopping Center, 22 Northgate Park, Chattanooga, Tennessee (the “Premises”).

Debtor is the lessee under a Lease Agreement originally dated April 5, 1982, as amended and

modified thereafter (the “Lease”). The monthly rent due under the Lease is $12,716.95.2

         2.        Though open and operating since the Petition Date, CEC has failed to pay any

postpetition rent to HAL under the Lease. CEC continues to utilize the Premises for a restaurant,




1
  A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
proposed claims and noticing agent at https://cases.primeclerk.com/cecentertainment. The location of Debtor CEC
Entertainment, Inc.’s principal place of business in these chapter 11 cases is 1707 Market Place Boulevard, Suite 200,
Irving, Texas 75063.
2
  The Lease also requires payment of certain “Triple Net” charges as well as Percentage Rent if certain gross sales
levels are met.

                                                          1
026713-04827/4849-5307-2840.2
          Case 20-33163 Document 652 Filed in TXSB on 08/21/20 Page 2 of 3




and the related game room operations have also been open. Additionally, CEC failed to pay rent

on a pre-petition basis from April 1, 2020 through the Petition date.

         3.        HAL had been negotiating with Hilco, acting on behalf of CEC, for modified Lease

terms prior to the Petition Date, though no agreement was ever executed. Earlier this month HAL

sent e-mails both to Hilco and CEC’s counsel asking for information concerning what CEC

intended to do, but has received no response.

         4.        HAL did not oppose the Court’s original extension of CEC’s time to commence

performance and payment of rent under the Lease. Though HAL did not attend the August 3, 2020

hearing, as is apparent from the transcript of that hearing, there was some indication that CEC may

seek additional time beyond the sixty (60) day period for delaying rent payments permitted by 11

U.S.C. §365(d)(3). On the face of the statute, there is no provision allowing an extension of the

sixty (60) period, and the case law, as reflected in the other objections and responses filed in this

case, does not support the notion that there is authority to extend the sixty (60) day period.

         5.        Accordingly, should the Debtors seek extension of the sixty (60) day period

permitted by 11 U.S.C. §365(d)(3), HAL objects.

                                                Respectfully submitted,

                                                WALLER LANSDEN DORTCH & DAVIS, LLP

                                                By: /s/ Mark C. Taylor
                                                   Mark C. Taylor
                                                   State Bar No. 19713225
                                                   100 Congress Avenue, Suite 1800
                                                   Austin, Texas 78701
                                                   (512) 685-6400
                                                   (512) 685-6417 (FAX)
                                                   mark.taylor@wallerlaw.com

                                                ATTORNEYS FOR
                                                HAL PROPERTIES, LLC.



                                                   2
026713-04827/4849-5307-2840.2
          Case 20-33163 Document 652 Filed in TXSB on 08/21/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon all parties receiving the Court’s ECF e-mail notification for this case on August 21, 2020,
including counsel listed below:

CEC Entertainment, Inc., et al
1707 Market Place Boulevard, Suite 200
Irving, Texas 75063

Alfredo R. Perez
Weil Gotshal & Manges, LLP
700 Louisiana Street, Suite 1700
Houston, Texas 77002

Matthew S. Barr
Weil Gotshal & Manges, LLP
767 Fifth Avenue
New York, New York 10153

                                            /s/ Mark C. Taylor
                                            Mark C. Taylor




                                               3
026713-04827/4849-5307-2840.2
